Title: To Thomas Jefferson from John Nimmo, 4 November 1808
From: Nimmo, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Cincinnati, 4th. Nov. 1808.
                  
                  The letter you did me the honour to write to me on the 5th. of July, came duly to hand. The motive you assign for not complying with my request of the 10th. June, was perfectly satisfactory; and I beg leave to say, that I never believed or suspected you took any part in the dissensions of this place. An ardent desire to vindicate myself from the slanders of villains, made me address you, after I despaired of procuring their depositions otherwise.
                  About a month ago, I received them. My Vindication is forwarded to Messrs. Giles and Pope, to whom I have expressed a wish they would shew it to you.
                  For the first time in my life has it been necessary for me to produce certificates respecting my character: it is true, this is the first time it ever was attacked, & this attack consists of mere slander. I have, however, felt all the humiliation resulting from the necessity of supporting my character on this occasion by certificates; any number of which could have been procured, but I thought it unnecessary. Those I have sent are from as respectable persons as any we have in this country.
                  It is almost impossible to live peaceably here, and I am fully resolved to retire from this place the moment I can sell my house. Some other part of the Union will, I hope, furnish me a retirement more to my satisfaction. 
                  I have the honour to be, with the greatest respect and esteem, Sir, Your most humble Servant,
                  
                     John Nimmo.
                  
               